United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-1607
                                 ___________

Charles Virg Hyde,                      *
                                        *
            Appellant,                  *
                                        *
       v.                               *
                                        *
Curtis H. Evans, County Judge, York     * Appeal from the United States
County Courthouse, York, Nebraska;      * District Court for the
Mark K. Hyde; John R. Brogan,           * District of Nebraska
Attorney; Dale Radcliff, Sheriff, York *
County, Nebraska; David A. Hyde;        *    [UNPUBLISHED]
Luella R. Hyde; Gordon B. Fillman,      *
Attorney; Michael K. Hyde; James M. *
Hyde, II; Unknown Does, 1 to 100,       *
                                        *
            Appellees.                  *
                                   ___________

                       Submitted: July 2, 1997
                           Filed: January 16, 1998
                                 ___________

Before McMILLIAN, FAGG and LOKEN, Circuit Judges.
                            ___________


PER CURIAM.
       Charles V. Hyde appeals from a final order of the United States District Court1
for the District of Nebraska, dismissing his complaint with prejudice for failing to
comply with Federal Rule of Civil Procedure 8, and denying his motion for summary
judgment. We have carefully reviewed the record and we affirm on the basis of the
district court's opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, adopting the report and recommendation of the Honorable David L.
Piester, United States Magistrate Judge for the District of Nebraska.


                                         -2-